Citation Nr: 0520857	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-06 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a chronic lumbar 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1991 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for a chronic lumbar strain, currently 
evaluated as 20 percent disabiling.

The veteran was afforded a Board Video Conference in April 
2003.  A transcript of that hearing has been associated with 
the claims folder.

This claim was previously remanded by the Board in November 
2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act (VCAA) of 2000.

The RO and the Appeals Management Center (AMC) have not fully 
apprised the veteran of her rights under the VCAA, 
specifically the evidence required for an increased rating 
claim.  In January 2004, the AMC sent the veteran a letter in 
which the claim was identified as an increased rating for 
lumbar strain.  However, in explaining to the veteran what he 
needed to provide to substantiate the claim, the AMC listed 
the elements for a claim for service connection, not for an 
increased raring. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must ensure that all provisions of VCAA are 
properly applied in the development of the claim.  With 
specific reference to his claim for an increased raring 
for limbar strain, the AMC must inform the veteran of 
the following:

a.  The AMC must inform the veteran of the 
information and evidence not of record that is 
necessary to substantiate the claim, including the 
requirements for establishing a basis for her 
increased rating claim.  See 38 U.S.C.A. 
§ 5103(West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).

b.  The AMC must inform the veteran of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

c.  The AMC must inform the claimant of the 
information and evidence the veteran is expected to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).

d.  The AMC must request that the veteran provide 
any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).

2.  After completing the above action, and any other 
development as may be indicated by any response received 
as a consequence of the actions taken in the paragraphs 
above, the claim should be readjudicated.  If the claim 
remains denied, a supplemental statement of the case 
should be provided to the veteran.  After the veteran 
has had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


